Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments, with respect to claims 1 and 9 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 9 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-26 are allowed.
The most pertinent prior arts are Galvin and Vaicaitis. In combination the prior arts teach the individual claimed elements but does not teach the claimed arrangement of the claimed elements. The prior arts do not teach “the fenestration unit and the sound demonstration apparatus fully enclosing the sound emitter”. This can be seen on Figure 6 of the filed drawings. There is no evidence in the prior arts that anticipate nor render obvious the claimed arrangement of the elements. Therefore one of ordinary skill in the art would not have further modified the combination of Galvin and Vaicaitis to arrive at the claimed invention. This feature was suggested by the examiner to be added to the claims in the final office action along with an explanation as to how the claimed arrangement aids in the function or distinguishing the claimed invention from the prior arts in regards to the location of elements. Applicant has not provided a reason as to why this configuration is advantageous. It appears to be a design choice issue between the claimed invention and prior arts, however, the claimed design would not be obvious in view of the cited prior arts. Examiner suggests that applicant files a response to the NOA which explicitly states the advantages of the claimed invention over the prior arts. For the reason that the prior arts do not teach the claimed arrangement of elements, claims 1-26 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863